IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-22-00013-CV

             IN THE INTEREST OF C.G. AND R.G., CHILDREN



                             From the 87th District Court
                               Freestone County, Texas
                               Trial Court No. CV18346


                            MEMORANDUM OPINION


       Appellant, Michelle Gilliard, filed her pro se notice of appeal on January 21, 2022.

The Clerk’s Record and the Reporter’s Record were filed on March 2, 2022, and March 31,

2022, respectively. Pursuant to Texas Rule of Appellate Procedure 38.6(a), appellant’s

brief was due on May 2, 2022. See TEX. R. APP. P. 38.6(a); see also id. at R. 4.1(a).

       In a letter dated May 4, 2022, the Clerk of this Court notified appellant that no brief

had been filed and that the Court may dismiss this appeal for want of prosecution unless,

within twenty-one days of the date of the letter, she or any party desiring to continue the

appeal filed with this Court a response showing grounds for continuing the appeal. No

response was filed. Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(c).
                                            STEVE SMITH
                                            Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed June 22, 2022
[CV06]




In the Interest of C.G. & R.G., Children                  Page 2